Citation Nr: 0700343	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  03-25 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right hip pain.

2.  Entitlement to an initial disability rating in excess of 
10 percent for chronic back strain.

3.  Entitlement to an initial disability rating in excess of 
10 percent for left hip pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1995 to December 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was remanded by the Board 
for additional development in October 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  A review of the 
record shows the veteran was notified of the evidence not of 
record that was necessary to substantiate her claims and of 
which parties were expected to provide such evidence by 
correspondence dated in September 2001 and October 2005. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to these matters was provided in June 
2006.

In this case, additional evidence was submitted in October 
2006 subsequent to the last supplemental statement of the 
case and in a December 2006 statement the veteran's 
representative requested this evidence be considered by the 
agency of original jurisdiction.  It was also noted that the 
veteran reported she had been referred for a private 
neurological examination and, in essence, that these records 
should be obtained for an adequate determination.  Therefore, 
the Board finds the case must be remanded for additional 
development.  38 C.F.R. § 20.1304(c) (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
provide the names and addresses and dates 
of treatment of all medical care 
providers, VA and non-VA, that have 
treated her for any back or hip disorders.  
After the veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If 
records identified by the veteran cannot 
be obtained, a notation to that effect 
should be inserted in the file.  The 
veteran and her representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with appropriate consideration of all 
evidence of record.  If any benefit sought 
remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


